Exhibit 10.45






BORROWER JOINDER AGREEMENT
This Borrower Joinder Agreement (this “Agreement”) dated as of March 28, 2019 is
among STERIS Corporation (“STERIS Corporation”), STERIS Limited (formerly known
as STERIS plc; “Old STERIS”), STERIS plc, a public limited company organized
under the laws of Ireland (“New STERIS plc”), and Synergy Health Limited, a
private limited company organized under the laws of England and Wales (“Synergy”
and, together with New STERIS plc, the “New Designated Borrowers” and each, a
“New Designated Borrower”) and JPMorgan Chase Bank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) for the Lenders under the
Credit Agreement referred to below.


RECITALS


WHEREAS, reference is made to the Credit Agreement dated as of March 23, 2018,
as amended by that certain First Amendment dated as of March 5, 2019 (as may be
further amended, amended and restated, supplemented or otherwise modified, the
“Credit Agreement”), among STERIS Corporation, as a Borrower, Old STERIS, as a
Borrower, the Guarantors parties thereto from time to time, the Lenders parties
thereto and the Administrative Agent.


WHEREAS, pursuant to and subject to the terms of Section 9.17 of the Credit
Agreement, the Reporting Entity may designate any New PubCo or wholly-owned
Subsidiary of the Reporting Entity as a Borrower under any Revolving
Commitments;


WHEREAS, as of the date hereof New STERIS plc is the Reporting Entity and a New
PubCo under the Credit Agreement and Synergy is a wholly-owned Subsidiary of the
Reporting Entity;


WHEREAS, each New Designated Borrower desires to become a Designated Borrower
under the Credit Agreement; and


WHEREAS, it is a condition precedent to the obligation of each Lender to make
Revolving Advances to the New Designated Borrowers that the Reporting Entity,
the New Designated Borrowers and the Administrative Agent shall have executed
and delivered this Agreement to the Administrative Agent.


Accordingly, the parties hereto agree as follows:


Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein.
Section 2. Designation. New STERIS plc, as the Reporting Entity, hereby
designates each New Designated Borrower as a Borrower under the Revolving
Commitments.
Section 3. Joinder. Upon execution of this Agreement by New STERIS plc, as the
Reporting Entity and a New Designated Borrower, Synergy, as a New Designated
Borrower, and


        

--------------------------------------------------------------------------------




the Administrative Agent and the satisfaction of the other applicable conditions
set forth in Section 9.17, each New Designated Borrower shall be a party to the
Credit Agreement and a “Designated Borrower” and a “Borrower” for all purposes
thereof. Each New Designated Borrower hereby agrees to be bound by all
provisions of the Credit Agreement and, without limiting the generality of the
foregoing, hereby expressly assumes all obligations and liabilities of a
Designated Borrower and a Borrower under the Credit Agreement and the other Loan
Documents.
Section 4. Representations and Warranties. Each New Designated Borrower hereby
represents and warrants as of the date hereof after giving effect hereto that
the representations and warranties of the Loan Parties set forth in Sections
4.01(a) through (d) of the Credit Agreement are, as to each New Designated
Borrower and assuming each reference to “this Agreement” in such representations
and warranties is a reference to this Agreement, true and correct in all
material respects (except that any representation or warranty which is already
qualified as to materiality or by reference to Material Adverse Effect shall be
true and correct in all respects as so qualified) on and as of such date.
Section 5. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
Section 6. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this Agreement.
Section 7. Miscellaneous. This Agreement shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.
[SIGNATURE PAGES FOLLOW]


















    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Borrower Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.


STERIS plc,
as the Reporting Entity and a New Designated Borrower
 
By:
 
/s/ Michael J. Tokich
 
Name: Michael J. Tokich
 
Title: Senior Vice President and Chief Financial Officer




Synergy Health Limited,
as a New Designated Borrower
 
By:
 
/s/ Michael J. Tokich
 
Name: Michael J. Tokich
 
Title: Director



























[Signature Page to Borrower Joinder Agreement]


    

--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent
 
By:
 
/s/ Brendan Korb
 
Name: Brendan Korb
 
Title: Vice President





































[Signature Page to Borrower Joinder Agreement]


    